COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Dee Hobbs, Williamson County Attorney v. Dan A. Gattis,
                         Williamson County Judge; Terry Cook, Cynthia Long, Valerie Covey,
                         and Larry Madsen, County Commissioners

Appellate case number:   01-19-00025-CV

Trial court case number: 18-0903-C425

Trial court:             425th Judicial District Court of Williamson County

       The motion for en banc reconsideration is denied.


       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Panel consists of Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman, Landau,
Hightower, Countiss, and Adams.



Date: __December 31, 2020_____